DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0116495) in view of O'Neill et al. (US 2018/0040757), or in the alternative, claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0116495) in view of O'Neill et al. (US 2018/0040757) and Gonsiorawski (US 7,238,878).
	Regarding claim 1, Kim discloses a solar cell module comprising: a solar cell (101 in Fig. 7); a light reflector above a surface of the solar cell (256 in Fig. 7), the light reflector being elongated (256 in Fig. 7); a protective component that covers the surface of the solar cell (251 in Fig. 7); and an encapsulant between the solar cell and the light reflector and the protective component (252 in Fig. 7), wherein the light reflector is disposed along only one direction and is not disposed along a direction orthogonal to the one direction when the surface of the solar cell is viewed from a normal direction ([0030]).
	Kim does not explicitly disclose the light reflector including a light reflective film and an insulating component; a tangential direction of at least part of a ridge line of the protruding portion and longitudinal direction of a part of the light reflector intersect when the solar cell is viewed in a plan view, the part of the light reflector including the at least part of the ridge line, and the ridge line of the protruding portion in the uneven structure is zigzag when a light receiving surface of the solar cell is viewed in the normal direction.
	O'Neill discloses a solar cell module and further discloses a light reflector being elongated and including a light reflective film (34 - [0042]) and an insulating component (32 - [0044]); and further discloses the light reflector with an uneven structure in which a recessed portion and a protruding portion are repeated in a direction crossing a longitudinal direction of the light reflector, and the ridge line of the protruding portion in the uneven structure is zigzag when a light receiving surface of the solar cell is viewed in the normal direction (Fig. 2).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the light reflector of Kim with an uneven structure including a light reflective film and an insulating component, as disclosed by O'Neill, because as evidenced by O'Neill, the use of an uneven structure including a light reflective film and an insulating component amounts to the use of known components in the art for their intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when forming the light reflector of Kim with the structure disclosed based on the teaching of O'Neill.
	Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the light reflector of modified Kim such that the light reflector has an uneven structure in which a recessed portion and a protruding portion are repeated in a direction crossing a longitudinal direction of the light reflector, as disclosed by O'Neill, because such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Further, with regard to the limitation requiring "a tangential direction of at least part of a ridge line of the protruding portion and longitudinal direction of a part of the light reflector intersect when the solar cell is viewed in a plan view, the part of the light reflector including the at least part of the ridge line", such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	If the shape disclosed in Fig. 2 of O'Neill is not considered a zigzag structure, Gonsiorawski discloses a light reflector used in a solar cell module in a zigzag shape (Fig. 7).  As evidenced by Gonsiorawski, the use of a zigzag shape for a light reflector in a solar cell module is known in the art, and one of ordinary skill would have a reasonable expectation of success when forming the light reflector of O'Neill with a zigzag shape based on the teaching of Gonsiorawski. As set forth above, such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Regarding claim 2, modified Kim discloses all the claim limitations as set forth above.
	While modified Kim does disclose the bias angle B can be "tuned" to the particular installation conditions of the PV module, optionally balancing orientation and seasonality; and further discloses the PV module manufacturer evaluates the conditions of a particular installation site and selects the light redirecting film article having a reflectorized microstructure bias angle best suited for those conditions (O'Neill - [0068]); modified Kim does not explicitly disclose the maximum angle satisfying the relationships claimed.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the light reflector of modified Kim with a maximum angle satisfying the relationships claimed because as taught by O'Neill, the bias angle B can be "tuned" to the particular installation conditions of the PV module, optionally balancing orientation and seasonality; and further discloses the light redirecting film article is selected having a reflectorized microstructure bias angle best suited for the conditions of a particular installation site (O'Neill - [0068]).
	Additionally, such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Regarding claim 3, modified Kim discloses all the claim limitations as set forth above.
	While modified Kim does not explicitly disclose the vertex angle of the protruding portion is at least 115 degrees and at most 125 degrees, such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Regarding claim 7, modified Kim discloses all the claim limitations as set forth above.
	While modified Kim does disclose the bias angle B can be "tuned" to the particular installation conditions of the PV module, optionally balancing orientation and seasonality; and further discloses the PV module manufacturer evaluates the conditions of a particular installation site and selects the light redirecting film article having a reflectorized microstructure bias angle best suited for those conditions (O'Neill - [0068]); modified Kim does not explicitly disclose an angle formed by two adjacent straight lines constituting the ridge line of the protruding portion that is zigzag is at least 150 degrees and at most 160 degrees.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the light reflector of modified Kim such that an angle formed by two adjacent straight lines constituting the ridge line of the protruding portion that is zigzag is at least 150 degrees and at most 160 degrees, because as taught by O'Neill, the bias angle B can be "tuned" to the particular installation conditions of the PV module, optionally balancing orientation and seasonality; and further discloses the light redirecting film article is selected having a reflectorized microstructure bias angle best suited for the conditions of a particular installation site (O'Neill - [0068]).
	Additionally, such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 8, modified Kim discloses all the claim limitations as set forth 
above.  Modified Kim further discloses a plurality of solar cells being coplanar and spaced apart from each other (Kim - 101 in Fig. 2), wherein on a side facing back surfaces of the plurality of solar cells, the light reflector extends across two of the plurality of solar cells that are adjacent (Kim - 254 in relation to 101 in Fig. 2).
Regarding claim 9, modified Kim discloses all the claim limitations as set forth 
above.  Modified Kim further discloses the light reflector only partially overlaps the solar cell in a thickness direction of the solar cell module (Kim - 254 in relation 101 in Fig. 2).
	Regarding claim 10, modified Kim discloses all the claim limitations as set forth above.  Modified Kim further discloses the light reflector is disposed along a straight side in a peripheral portion of the solar cell (Kim - 254 in Fig. 5), the straight side and a longitudinal direction of the light reflector are parallel when the surface of the solar cell is viewed in the normal direction (Kim - 254 in Fig. 5; it is noted that the claimed longitudinal direction of claim 10 is not required to be the same longitudinal direction recited in claim 1), and the tangential direction of the at least part of a ridge line of the protruding portion and the straight side intersect when the surface of the solar cell is viewed in the normal direction (O'Neill - Fig. 2).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0116495) in view of O'Neill et al. (US 2018/0040757) as applied to claim 1 above, and further in view of Moon et al. (US 2013/0340804), or in the alternative, claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0116495) in view of O'Neill et al. (US 2018/0040757) and Gonsiorawski (US 7,238,878) as applied to claim 1 above, and further in view of Moon et al. (US 2013/0340804).
	Regarding claim 11, modified Kim discloses all the claim limitations as set forth above.  
	Modified Kim does not explicitly disclose the light reflective film faces a back surface protective component.
	Moon discloses a solar cell module and further discloses a light reflective film facing a back surface protective component ([0119]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the light reflective film of modified Kim such that the light reflective film faces a back surface protective component, as disclosed in Moon, because as taught by Moon, light incident to the back surface of the solar cell module can be reflected and reused ([0119]).

Response to Arguments
Applicant’s arguments, see Remarks filed 11/16/2021, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of O'Neill et al. (US 2018/0040757) and Gonsiorawski (US 7,238,878).

Conclusion
Applicant's amendment, filed 08/11/2021, necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726